PER CURIAM.
A jury found defendant * guilty of delivering marijuana and possessing marijuana, in violation of §§ 195.211 and 195.202, RSMo 1994. In addition, defendant pled guilty to failure to appear, in violation of § 544.665, RSMo 1994. The trial court sentenced defendant as a persistent offender to ten years, one year, and one year, all concurrently.
On direct appeal, defendant claims that the evidence was insufficient to demonstrate that he delivered marijuana to an undercover officer. In addition, he claims plain error in the reception of the narcotics analysis laboratory report. The evidence was sufficient and we find no plain error.
No jurisprudential purpose would be served by a written opinion. The judgment and sentence are affirmed pursuant to Rule 30.25.
Defendant filed a motion and an amended motion to vacate under Rule 29.15. The motion court denied an evidentiary hearing and entered findings, conclusions, and judgment denying defendant relief. Although defendant appealed this denial, his brief does not contain any points relating thereto. Therefore, this appeal is deemed abandoned and the motion court’s judgment is affirmed.

 The indictment and substitute information in lieu of indictment both show the defendant as Jorge Castello. They both show that he uses an alias of Jorge Castillo-Perez.